DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al (US 2011/0140418) in view of Troll (US 3,944,840).
Matsuo et al discloses, regarding,
Claim 1, a heat pump system comprising: a superstructure comprising a base portion and a tower portion extending upward from the base portion (see Fig. 1); a wind turbine supported by thetower portion; an electric generator supported by the superstructure and mechanically connected to the wind turbine; wherein wind-induced rotation of the wind turbine causes the electric generator to generate electricity; and a heat pump supported at least in part by the superstructure (see Fig. 2), the heat pump comprising a cold circuit heat exchanger in thermal contact with a heat source, wherein the heat pump is configured to be powered by electricity generated by the electric generator (paragraph 0022).

However, Matsuo et al does not disclose having multiple wind concentrators, wherein the wind turbine is positioned within a throat defined by two adjacent wind concentrators.

On the other hand, Troll discloses that it is well known in the art to use multiple wind concentrators and positioning a wind turbine 6 within a throat defined by two adjacent wind concentrators (see Fig. 1)

It would have been obvious before the effective filing date of the claimed invention to design the system as disclosed by Matsuo et al and to modify the invention per the limitations disclosed by Troll for the purpose of providing a wind turbine that is capable of operating within a range of difference wind velocities while providing a uniform power output.



Claim(s) 41, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Troll as applied to claim 1 above, and further in view of Enis et al (US 2009/0033102).
The combined invention discloses all of the elements above.  Furthermore, Matsuo et al discloses, regarding,
Claim 20, the heat storage material is a phase change material (paragraphs 0068, 0069, 0070).

However, the combined invention does not disclose the elements below.  On the other hand, Enis et al discloses, regarding,

Claim 41, a hot circuit heat exchanger in thermal communication with the heat pump and further in thermal communication with a heat storage material; and a thermal container containing the heat storage material, wherein the thermal container is transportable away from the superstructure (paragraphs 0015, 0069, 0053) or (claim limitation in the alternative, thus not required to be met by the prior art) is remotely located away from the superstructure.

It is further reminded that the feature of having a device being portable (a storage tank) would have been obvious to someone having ordinary skill in the art since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindberg, 93 USPQ 23 (CCPA 1952).
In this case Enis et al shows that transporting a storage tank is well known in the field.  Furthermore, transporting a storage tank is well-known in many other fields.  For example, transporting away a storage tank (container) from a factory or from a home is extremely known (e.g., gas or propane tanks).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Enis et al for the purpose of storing wind energy in an effective manner in order to improve the efficiency of power systems.

Claims 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Troll and further in view of Labrador (US 6,327,994).
The combined invention discloses all of the elements above.  
However, the combined invention does not disclose the elements below.  On the other hand, Labrador discloses, regarding,

Claim 15, one wing sail of the multiple of wing sails comprises an airfoil profile (see Figs. 14A-F).

Claim 17, multiple wind turbines; and multiple wing sails that are separated from the multiple wind turbines. (see Figs. 27, 38, 52).

It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Labrador for the purpose of improving the efficiency of wind turbines.

Claims 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al, Troll and Labrador as applied to claims 1, 17 above, and further in view of Lubker et al (US 2020/0240391).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Lubker et al discloses, regarding,
Claims 13, 16, concentrator of the multiple wind concentrators comprises a graphene composite material and one wing sail of the multiple wing sails comprises a graphene composite material (see abstract).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Lubker et al for the purpose of providing a cost effective material for wind turbines.


Claims 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al and Troll as applied to claim 1 above, and further in view of Sumner (US 2011/0167735).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Sumner discloses, regarding,
Claim 2, the superstructure comprises a plurality of interconnected space frame modules (see Fig. 1).
Claim 18, it is well-known to use Stirling heat pumps (paragraph 0003).
It would have been obvious before the effective filing date of the claimed invention to design the combined system as disclosed above and to modify the invention per the limitations disclosed by Sumner for the purpose of providing a safe and durable  power system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2, 17, 13, 15 16, 18, 41, 20 have been considered but are moot in view of new grounds of rejection.

It is noted that the amendment filed on 07/14/2022, did not include all of the limitations of previously noted claim 12 and the amendment did not include the limitations of the intervening claim 17 and the amendment did not include all of the limitations of the base claim 1.  Thus, the amendment filed on 07/14/2022 is not a bona fide attempt to place the present application in condition for allowance.  The amendment filed on 07/14/2022 does not place the present application in condition for allowance since the amendment is lacking many of the considered claim limitations (e.g. all of the limitations of claim 12, intervening claim 17 and limitations of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 23, 2022